Gregory, Chief Justice,
concurring in part, dissenting in part:
*398While I concur in the majority’s conclusion that petitioner is entitled to PCR, I disagree with the extent of the relief granted. While there is no requirement under State v. Bennett, 256 S.C. 234, 182 S.E. (2d) 291 (1971), that a bifurcated proceeding be held, we have never held it is improper to allow one. Petitioner would suffer no prejudice by having a separate jury determine his sentence since the issue of mercy goes only to the sentencing determination and not to guilt or innocence. A bifurcated proceeding is precisely what petitioner requested at trial. The fatal defect in counsel’s performance was not in requesting such a proceeding but in failing to argue for mercy based on her erroneous assumption that a bifurcated trial would be held. I would follow Watson v. State, 287 S.C. 356, 338 S.E. (2d) 636 (1985), and hold petitioner is entitled to a resentencing proceeding only.